Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 03/09/2022.  
Applicant has amended claims 1, 13, 16-17 and 19.
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “driver powered by a charge-pump voltage as an upper rail voltage of the driver; and an under-voltage lockout circuit configured to enable the driver when a plurality of voltage conditions is achieved, the plurality of voltage conditions including the charge-pump voltage being above the input voltage of the LDO by a voltage”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “powering the LDO with a charge-pump voltage that floats above the input voltage; enabling operation of the driver when a plurality of voltage conditions is achieved, the plurality of voltage conditions including the charge-pump voltage being above the input voltage by a voltage”.
In re to claim 19, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a charge-pump voltage to power the driver as an upper rail voltage of the driver, the charge-pump voltage above the input voltage by a fixed amount as the input voltage varies in a range of voltages from a minimum input voltage to a maximum input voltage; and an under-voltage lockout circuit configured to enable the driver when a plurality of voltage conditions is achieved”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 14-18, claims 14-18 depend from claim 13, thus are also allowed for the same reasons provided above.   
In re to claim 20, claim 20 depend from claim 19, thus is also allowed for the same reasons provided above.     
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior arts listed on the form 892;  Bo et al. (U.S. 2007/0252564A1) and Yoshio et al. (U.S. 2008/0100272 Al) relate to a low dropout regulator (LDO) and a charge -pump circuit.  However, both of  the above prior art are silent on the “driver powered by a charge-pump voltage as an upper rail voltage of the driver; and an under-voltage lockout circuit configured to enable the driver when a plurality of voltage conditions is achieved, the plurality of voltage conditions including the charge-pump voltage being above the input voltage of the LDO by a voltage”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839